244 S.W.3d 196 (2007)
John LAMB, Appellant,
v.
ST. LOUIS BOARD OF EDUCATION, Respondent.
No. ED 89933.
Missouri Court of Appeals, Eastern District, Division One.
December 26, 2007.
John D. Schneider, St. Louis, MO, for appellant.
Eric S. Christensen, St. Louis, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J. and KENNETH M. ROMINES and ROY L. RICHTER, JJ.

ORDER
PER CURIAM.
John Lamb ("Employee") appeals from the judgment of the Labor and Industrial Relations Commission ("the Commission") denying his claim for workers' compensation benefits. Employee argues the Commission erred in failing to award compensation for Employee's hearing loss because work noise was a substantial causal factor and the findings to the contrary were not supported by substantial evidence. Employee also argues the Commission erred in denying compensation because the overwhelming weight of the evidence demonstrated that exposure to 110-120 decibels for five hours a day over five years, caused work related hearing loss and there is no credible evidence to the contrary.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).